DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 20190375381 A1) in view of Bachrie-Miller et al. (US 20200055493 A1).

Regarding Claim 1, Nakagawa teaches a parking support system of a vehicle (Nakagawa, [0034] “FIG. 1 is a schematic system configuration diagram of a parking support device”), comprising: a detection unit configured to detect information of a periphery of the vehicle (Nakagawa, [0035] “FIG. 2 is a diagram for illustrating an arrangement position of camera sensors, front clearance sonars, and rear clearance sonars illustrated in FIG. 1 and a detection range of each of the clearance sonars”); a control unit configured to control (Nakagawa, [0044] “control executed by the first device”, [0050] “routine executed by the CPU of the parking support ECU of the second device”), based on the information detected by the detection unit (Nakagawa, [0148] “the CPU specifies a location/positional relationship between the vehicle…and the target parking area…based on the camera images from the camera sensors…and the obstacle information from the clearance sonars to make the determination…based on the specified location relationship”), a parking space entry operation of the vehicle to a parking space (Nakagawa, [0085] “the first device...stops the stop brake control and starts an automatic parking control for controlling a travel state of the vehicle...such that the vehicle…is parked automatically into the parking area”; Examiner interprets “parking area” as parking space) and a parking space exit operation of the vehicle from the parking space (Nakagawa, [0201] “the second device executes an automatic leaving control for controlling the travel state of the vehicle VA such that the vehicle…leaves the parking area…(the parking area where the vehicle has been parked)” and the parking space exit operation has been completed (Nakagawa, [0210] “When the vehicle...finished leaving the parking area”; Examiner interprets “finished” as completed), and maintains the stationary state by second maintenance control, when the parking space exit operation has been completed (Nakagawa, [0209] “the second device executes a stop brake control by executing a stop brake control routine”, [0084] “a stop brake control for applying, to the vehicle…the brake force equal to or greater than a stop brake force…which can make the vehicle…which can cause the vehicle VA not to move”).

Nakagawa does not teach a stationary state control unit configured to maintain a stationary state of the vehicle after one of the parking space entry operation; wherein the stationary state control unit maintains the stationary state by first maintenance control when the parking space entry operation has been completed; which is different from the first maintenance control.  However, Bachrie-Miller teaches these limitations.

Bachrie-Miller teaches a stationary state control unit configured to maintain a stationary state of the vehicle after one of the parking space entry operation (Bachrie-Miller, [0007] “the brake device is activated in such a way that a braking force is applied to the vehicle, so that the vehicle is returned to the stationary state and held in the stationary state”, [0034] “In order to park the vehicle… the P position of the automatic gear shift of the vehicle…is firstly engaged…With the engagement of the P position, the parking lock…engages so that a holding torque is applied to the differential…in order to keep the vehicle…in the stationary state”); wherein the stationary state control unit maintains the stationary state by first maintenance control when the parking space entry operation has been completed; which is different from the first maintenance control (Bachrie-Miller, [0007] “the brake device is activated in such a way that a braking force is applied to the vehicle, so that the vehicle is returned to the stationary state and held in the stationary state”, [0034] “In order to park the vehicle… the P position of the automatic gear shift of the vehicle…is firstly engaged…With the engagement of the P position, the parking lock…engages so that a holding torque is applied to the differential…in order to keep the vehicle…in the stationary state”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakagawa to include a stationary state control unit configured to maintain a stationary state of the vehicle after one of the parking space entry operation; wherein the stationary state control unit maintains the stationary state by first maintenance control when the parking space entry operation has been completed; which is different from the first maintenance control as taught by Bachrie-Miller in order to avoid collision by preventing “rolling movements…of the vehicle” (Bachrie-Miller, [0039]). 
Regarding Claim 2, Nakagawa teaches the system according to claim 1, the second maintenance control is control to maintain the stationary state by the brake control (Nakagawa, [0210] “When the vehicle…finished leaving the parking area…at the time point…the second device finishes the automatic leaving control and the supporting time brake control”).  

Nakagawa does not teach wherein the first maintenance control is control to maintain the stationary state by brake control and setting a gear shift position in a park range.  However, Bachrie-Miller teaches this limitation (Bachrie-Miller, (Bachrie-Miller, [0007] “the brake device is activated in such a way that a braking force is applied to the vehicle, so that the vehicle is returned to the stationary state and held in the stationary state”, [0034] “In order to park the vehicle… the P position of the automatic gear shift of the vehicle…is firstly engaged…With the engagement of the P position, the parking lock…engages so that a holding torque is applied to the differential…in order to keep the vehicle…in the stationary state”).  However, Bachrie-Miller teaches this limitation

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakagawa to include , the second maintenance control is control to maintain the stationary state by the brake control so that a holding torque is applied to the differential…in order to keep the vehicle…in the stationary state ” (Bachrie-Miller, [0034]). 
Regarding Claim 3, Nakagawa teaches the system according to claim 1, the second maintenance control is control to maintain the stationary state by the brake control (Nakagawa, [0210] “When the vehicle…finished leaving the parking area…at the time point…the second device finishes the automatic leaving control and the supporting time brake control”).  

Nakagawa does not teach wherein the first maintenance control is control to maintain the stationary state by brake control, setting a gear shifter in a park range, and using a parking brake.  However, Bachrie-Miller teaches this limitation (Bachrie-Miller, [0007] “the brake device is activated in such a way that a braking force is applied to the vehicle, so that the vehicle is returned to the stationary state and held in the stationary state”, [0034] “In order to park the vehicle… the P position of the automatic gear shift of the vehicle…is firstly engaged…With the engagement of the P position, the parking lock…engages so that a holding torque is applied to the differential…in order to keep the vehicle…in the stationary state”, [0037] “the parking brake…is actuated by the open-loop and closed-loop control device…or the means…in order to apply an electrically generated braking force to the wheels”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakagawa to include the first maintenance control is control to maintain the stationary state by brake control, setting a gear shifter in a park range, and using a parking brake in order to prevent vehicle movement “even though a holding torque is being applied to the vehicle…by means of the parking lock ” (Bachrie-Miller, [0034]). 
Regarding Claim 4, Nakagawa teaches the system according to claim 2, wherein the stationary state control unit - 28 -Hi 194141US01/P220-0815US releases a braking force of the brake control by decreasing the braking force of the brake control over a first period of time from the start of the maintenance of the stationary state after the parking space entry operation has been completed (Nakagawa, [0098] “The first device…stops the stop brake control using the stop brake force…at the time point”), and in a case in which the stationary state is being maintained after the parking space exit operation has been completed (Nakagawa, [0210] “When the vehicle…finished leaving the parking area…at the time point…the second device finishes the automatic leaving control and the supporting time brake control”; Examiner interprets “finishes” as reading on completed), the stationary state control unit releases a braking force of the brake control by decreasing the braking force of the brake control over a second period of time, which is shorter than the first period of time, after a predetermined operation by a driver of the vehicle has been accepted (Nakagawa, [0086] “the first device…executes the…stop brake control during a time period from a time point when the parking start condition is satisfied to a time point when the driver performs the operation on/to the OK button…(the park consent operation)….weakens (decreases) the step force applied to the brake pedal…during the above time period”).  

Regarding Claim 5, Nakagawa teaches the system according to claim 4, wherein a reduction ratio of the braking force of the brake control is predetermined (Nakagawa, [0188] “that the threshold operation amount…has been set to a brake pedal operation amount…which makes the operation brake force…be equal to a …predetermined threshold brake force…which is smaller than the stop brake force”).

Regarding Claim 6, Nakagawa teaches the system according to claim 5, wherein the predetermined operation is an operation performed on a brake pedal to perform the brake control (Nakagawa, [0187] The CPU determines whether or not the brake pedal operation amount…has changed from a value greater than a threshold operation amount…to a value equal to or smaller than the threshold operation amount”).  

Regarding Claim 7, Nakagawa teaches the system according to claim 4. Nakagawa does not teach wherein the predetermined operation is an operation related to changing a range of a gear shift position.  However, Bachrie-Miller teaches this limitation (Bachrie-Miller, [0034] “In order to park the vehicle… the P position of the automatic gear shift of the vehicle…is firstly engaged…With the engagement of the P position, the parking lock…engages so that a holding torque is applied to the differential…in order to keep the vehicle…in the stationary state

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakagawa to include the predetermined operation is an operation related to changing a range of a gear shift position so that a holding torque is applied to the differential…in order to keep the vehicle…in the stationary state ” (Bachrie-Miller, [0034]). 
Regarding Claim 8, Nakagawa teaches the system according to claim 4.  Nakagawa does not teach wherein the predetermined operation is an operation performed on a parking brake. However, Bachrie-Miller teaches this limitation (Bachrie-Miller, [0037] “the parking brake…is actuated by the open-loop and closed-loop control device…or the means…in order to apply an electrically generated braking force to the wheels”).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakagawa to include the predetermined operation is an operation performed on a parking brake in order to prevent vehicle movement “even though a holding torque is being applied to the vehicle…by means of the parking lock ” (Bachrie-Miller, [0034]). 
Regarding Claim 9, Nakagama teaches a control method of parking support system of a vehicle (Nakagawa, [0034] “FIG. 1 is a schematic system configuration diagram of a parking support device”), the method comprising: a detection step of detecting information of a periphery of the vehicle (Nakagawa, [0035] “FIG. 2 is a diagram for illustrating an arrangement position of camera sensors, front clearance sonars, and rear clearance sonars illustrated in FIG. 1 and a detection range of each of the clearance sonars”); a control step of controlling (Nakagawa, [0044] “control executed by the first device”, [0050] “routine executed by the CPU of the parking support ECU of the second device”), based on the information detected in the detection step (Nakagawa, [0148] “the CPU specifies a location/positional relationship between the vehicle…and the target parking area…based on the camera images from the camera sensors…and the obstacle information from the clearance sonars to make the determination…based on the specified location relationship”), a parking space entry operation of the vehicle to a parking space (Nakagawa, [0085] “the first device...stops the stop brake control and starts an automatic parking control for controlling a travel state of the vehicle...such that the vehicle…is parked automatically into the parking area”; Examiner interprets “parking area” as parking space) and a parking space exit operation of the vehicle from the parking space (Nakagawa, [0201] “the second device executes an automatic leaving control for controlling the travel state of the vehicle VA such that the vehicle…leaves the parking area…(the parking area where the vehicle has been parked”); and a stationary state control step of maintaining a stationary state of the vehicle after one of the parking space exit operation has been completed, and the stationary state is maintained by second maintenance control, when the parking space exit operation has been completed (Nakagawa, [0209] “the second device executes a stop brake control by executing a stop brake control routine”, [0084] “a stop brake control for applying, to the vehicle…the brake force equal to or greater than a stop brake force…which can make the vehicle…which can cause the vehicle VA not to move”).


Nakagawa does not teach a stationary state control step of maintaining a stationary state of the vehicle after one of the parking space entry operation,  wherein in the stationary state control step, the stationary state is maintained by first maintenance control when the parking space entry operation - 29 -Hi 194141US01/P220-0815US has been completed, and the stationary state is maintained by second maintenance control, which is different from the first maintenance control. However, Bachrie-Miller teaches these limitations.

Bachrie-Miller teaches a stationary state control step of maintaining a stationary state of the vehicle after one of the parking space entry operation (Bachrie-Miller, [0007] “the brake device is activated in such a way that a braking force is applied to the vehicle, so that the vehicle is returned to the stationary state and held in the stationary state”, [0034] “In order to park the vehicle… the P position of the automatic gear shift of the vehicle…is firstly engaged…With the engagement of the P position, the parking lock…engages so that a holding torque is applied to the differential…in order to keep the vehicle…in the stationary state”), wherein in the stationary state control step, the stationary state is maintained by first maintenance control when the parking space entry operation - 29 -Hi 194141US01/P220-0815US has been completed, which is different from the first maintenance control (Bachrie-Miller, [0007] “the brake device is activated in such a way that a braking force is applied to the vehicle, so that the vehicle is returned to the stationary state and held in the stationary state”, [0034] “In order to park the vehicle… the P position of the automatic gear shift of the vehicle…is firstly engaged…With the engagement of the P position, the parking lock…engages so that a holding torque is applied to the differential…in order to keep the vehicle…in the stationary state”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakagawa to include a stationary state control step of maintaining a stationary state of the vehicle after one of the parking space entry operation,  wherein in the stationary state control step, the stationary state is maintained by first maintenance control when the parking space entry operation - 29 -Hi 194141US01/P220-0815US has been completed, and the stationary state is maintained by second maintenance control, which is different from the first maintenance control as taught by Bachrie-Miller in order to avoid collision by preventing “rolling movements…of the vehicle” (Bachrie-Miller, [0039]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asano et al. (US 20200223404 A1) discloses  the stationary state control unit  releases a braking force of the brake control by decreasing the braking force of the brake control over a first period of time from the start of the maintenance of the stationary state after the parking space entry operation has been completed (Asano,  [0076] “the control device…executes the roll back suppression control…the control device…controls the braking device…to generate the braking force such that the vehicle…stops. A control amount of the braking device…in the roll back suppression control is greater than a control amount of the braking device”).
Seo et al. (US 20170021828 A1) discloses the first maintenance control is control to maintain the stationary state by brake control, setting a gear shifter in a park range, and using a parking brake (Seo, [0034] Additionally, the present disclosure further includes a transmission unit and an Electric Parking Brake (EPB), and the controller…may control the transmission unit to locate the position of a gear in a parking (P) stage after the vehicle is stopped, thereby engaging…fixing to prevent the vehicle from being moved”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662